December 22, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    AGAR CORPORATION, INC., Appellant

NO. 14-15-00134-CV                           V.

  ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment signed January 20, 2015, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.